Citation Nr: 1602112	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  04-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a chronic back condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for left bundle branch block.  

3.  Entitlement to service connection for a chronic back condition.

4.  Entitlement to service connection for a heart condition, other than left bundle branch block, to include as secondary to service-connected residuals, frostbite.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected residuals, frostbite.

6.  Entitlement to service connection for arthritis, to include as secondary to service-connected residuals, frostbite.

7.  Entitlement to service connection for a lung condition (claimed as left and right lung), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to February 1955.

These matters come before the Board of Veterans' Appeals (Board) from March 2004, March 2008, March 2011 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2004, the RO continued a previous denial of service connection for left bundle branch block.  In March 2008, the RO denied service connection for heart disease and hypertension.  In March 2011, the RO denied service connection for rheumatoid arthritis as secondary to frostbite.  In September 2013, the RO denied service connection for left and right lung asbestos infection and continued a previous denial of service connection for a chronic back condition.

In September 2006, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board regarding his claim for service connection for left bundle branch block.  In compliance with VA's governing laws and regulations, the Veteran was sent a letter notifying him of his right to another hearing before a different Veterans Law Judge.  38 U.S.C.A. § 7107(c) (West 2014); C.F.R. § 20.717 (2015).  The Veteran responded that he did not.  More recently, in a June 2015 letter, the Veteran's representative again indicated that the Veteran did not wish to participate in another hearing  and requested the appeal be adjudicated on the evidence of record.

In April 2007, the Board declined to reopen the claim of entitlement to service connection for left bundle branch block.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, pursuant to a Joint Motion for Remand and Court Order, the Board remanded the claim and directed the RO to attempt to retrieve records from the Kelly Clinic dated in 1968.  It appears that the RO requested VA records from that time from the VA Medical Center (VAMC) in San Francisco; however, it appears, that the records may come from a private facility.  Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received sufficient to reopen a claim for service connection for left branch bundle block, entitlement to service connection for a chronic back condition, entitlement to service connection for a heart condition, entitlement to service connection for hypertension, and entitlement to service connection for a lung condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable and were presumably destroyed in a records center fire in 1973.

2.  Service connection for a chronic back condition was denied in a February 1997 rating decision; the Veteran was notified and did not appeal the decision.

3.  New and material evidence that would have a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chronic back condition has been received since the time of the February 1997 decision.


CONCLUSION OF LAW

The February 1997 rating decision is final; new and material evidence has been received and the claim seeking service connection for a chronic back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). The Board finds that VA compliance is sufficient to permit review of the petition to reopen for entitlement to service connection for a chronic back condition.  As the determination below represents a grant of the petition to reopen and the underlying claim is being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 ; Kent v. Nicholson, 20 Vet. App. 1 (2006).
The duty to assist includes helping the Veteran to acquire medical records in support of his claim.  Here, the Board notes that the Veteran's service treatment records (STRs) are not available for review.  Attempts by the RO to obtain the Veteran's STRs have proven unsuccessful.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cramer v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Here, in a May 1995 statement to Dr. G.M., the Veteran indicated he had experienced problems with his low back since 1953 when a tank rolled over while he was in the service.  It was noted that standing tended to bother his back and symptoms in his back, legs and hips had gotten markedly worse since he lifted some sheetrock 4 months previously.  

In February 1997, the RO found the claim for a chronic back condition was not well-grounded because there was no medical evidence showing that diagnosed mild cervical spondylosis or spondylolisthesis at L5-S1 were linked to military service.  

In a May 1998 statement, Dr. J. M. indicated the Veteran's chief complaint was right sciatica and that he injured his neck and low back forty-four years previously when a tank rolled over on him in Korea.  He indicated having intermittent sciatic pain for the last forty-four years which over the last two years had gotten worse.  He described low back discomfort in his "tailbone" radiating to his right hip and into the posterolateral thigh and calf.  

In a statement from Dr. R. dated in June 2000, it was noted the Veteran had cervical disc disease with progressive cervical myelopathy, L5/S1 spondylolisthesis, right side formainal stenosis and sciatica.  It was indicated the Veteran was undergoing physical therapy.

In a VA clinic note dated in August 2002, it was noted the Veteran was treated by a chiropractor for low back pain until 1995 when his symptoms became more severe.  In 1995, he switched to physical therapy and reportedly made dramatic improvement.   

In light of the lack of service treatment records in the claims file, the Board find that the evidence that the Veteran was seeking treatment for his back prior to 1995 to be new and material evidence.  This evidence was not considered by the RO in 1997 and such records may support a link to an injury in service.  Resolving any doubt in the Veteran's favor, the Board will reopen and remand the claim for development of the record. 



ORDER

New and material evidence having been received, the previously denied claim for service connection for a chronic back condition is reopened.


REMAND

Reasons for Remand: To attempt to obtain records from the Kelly Clinic dated in 1968, to attempt to obtain chiropractic records prior to 1995, to attempt to obtain outstanding physical therapy records and to schedule VA examinations.

A.  Left Bundle Branch Block

In May 1978, the claim for service connection for left bundle branch block was originally denied on the basis that left bundle branch block was not incurred in or aggravated during service.  In a September 1984 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for left bundle branch block.  The Veteran was provided notice of the decision the following month but did not appeal.  In October 2003, the Veteran again sought to reopen his claim.  The Veteran's main allegation was that his left bundle branch block pre-existed service, began to manifest during basic training and was aggravated by stress and cold exposure he experienced while deployed to Korea.

In an April 2007 decision, the Board determined that new and material evidence had not been received to reopen the claim because left bundle branch had been found to be a congenital defect for which service connection could not be granted and the RO had already considered whether the left bundle branch block was incurred in or aggravated by service in its final May 1978 and September 1984 rating decisions.  In addition, post-service records showed that, although the Veteran had other heart issues besides left bundle branch block, the left bundle branch block was essentially asymptomatic and therefore, there was no evidence of aggravation.  The Board noted that medical evidence added to the record since 1984 included private and VA treatment records, as well as the Veteran's hearing testimony in September 2006.  However, this evidence did not relate to an unestablished fact necessary to substantiate the claim for service connection for left bundle branch block. 

As explained in the Introduction, the Veteran appealed to the Court.  Pursuant to a Joint Motion for Remand, the Court, in a September 2008 Order, vacated the Board's April 2007 decision and remanded the matter to the Board with direction to send the Veteran a proper VCAA notice letter and for the RO to attempt to retrieve 1968 records from the Kelly Clinic which supposedly demonstrated an initial diagnosis of left branch bundle block.  In March 2009, the Board remanded the claim.  Following the remand, it appears that the RO requested VA records dated in 1968 from the VA Medical Center in San Francisco; however, it appears that the records referenced by the Veteran regarding an initial diagnosis may actually come from a private facility, potentially Santa Rosa Memorial Hospital or Ukiah General Hospital, and no records appear in the claims file.  As explained in the JMR, the Veteran's STRs have been lost.  The 1968 Kelly Clinic medical treatment records "occurred more proximate in time to [the Veteran's] service than any other medical records in the record."  In a January 2009 letter from the Veteran's attorney to the Board, the attorney noted,

There is nothing in the record to indicate that the VA requested the 1968 records from the Kelly Clinic. There are no 1968 records from the Kelly Clinic in the record. The veteran testified that his condition was diagnosed in 1968 at the Kelly Clinic. He also said that he had a heart attack in 1968. There is a 1979 medical record from the Kelly Cardiopulmonary Institute in the record; however, there are no 1968 records from the Kelly Clinic or the Kelly Institute in the record.

Concerning this, the Board notes records from the Paul B. Kelly Cardiopulmonary Institute are in the VBMS file under the receipt date of 07/11/1980 and the document type is "Medical Treatment Record-Non-Government Facility".  Under this tab, there are also handwritten medical notes dated from January 12, 1966, to April 14, 1978.  Included are notes from 1968, although it is not clear whether these notes are from the Kelly Cardiopulmonary Institute.  However, the handwritten notes continue through 1978 and 1979 up until the time of an August 27, 1979, Operation Record from Santa Rosa Memorial Hospital regarding a Left Heart Catherization with Coronary Angiography.  A Catherization Data Sheet from the Paul B. Kelly Cardiopulmonary Institute is dated the following day, August 28, 1979.  Although the Board points out that these notes are in the file, a request for any additional records should be made on remand in order to comply with the Court order.

To ensure VA's duty to assist is satisfied, the Board finds the claim should be again remanded for the purposes of attempting to seek authorization to obtain records from the Kelly Clinic.  

B.  Chronic Back Condition

As explained in the decision reopening the claim for service connection for a chronic back condition, evidence suggests the Veteran initially sought treatment from a chiropractor prior to 1995.  See August 2002 VA Clinic Note.   There is also evidence that the Veteran began seeking physical therapy for his back in 1995.  Id.

Neither the chiropractic or physical therapy records appear in the claims file and it does not appear they have been sought.  Given that the Veteran's service treatment records are unavailable, the Board finds it appropriate to remand the claim to attempt to obtain authorization to seek these records. If, and only if, records are obtained, the RO should then schedule the Veteran for a VA examination to allow an examiner to review the records and determine whether the Veteran's current back condition is at least as likely as not related to military service.

C.  Heart Condition Other than Left Bundle Branch Block

An August 1979 private cardiology report notes that the Veteran had no significant symptoms of shortness of breath, no history of syncope, and that he denied palpitations.  No prior medical history with respect to cardiac symptomatology, to include heart attack, was reported.   It was noted that in 1975, the Veteran was admitted to the hospital for "crushing left chest pain" and the only finding was a complete left bundle branch block thought to be congenital.  A treadmill examination done at that time was negative through all five stages of protocol with no fatigue, chest pain or arrhythmias.  It was noted that the Veteran had experienced chest pain since 1974 that was increasing in severity and frequency.  Chest x-ray was normal and his coronary arteries were also noted to be normal.  The Veteran was advised he was at very minimal risk for having a heart attack, although he should continue his efforts to stop smoking.  

A Consultation Report following the Veteran's 1975 hospitalization indicated the Veteran was "relatively vague about his past history concerning his chest discomfort."  The Veteran indicated it was first evaluated in 1974, when he was hospitalized because of peripheral neuropathy and that an electrocardiogram at that time showed left bundle branch block.  It was noted the current event of chest pain was precipitated by carrying a load of wood up an incline.  The Veteran's past medical history included a tonsillectomy, appendectomy, and carpal tunnel releases on both wrists in 1974 and 1975.  The Veteran also had a surgical release procedure of the right elbow in the 1960s.  He had intermittent difficulty over the years with hereditary sensory neuropathy and symptoms of peptic ulcer disease.  No mention of other health concerns was made at that time and there was no evidence present that the Veteran had suffered a heart attack at that time or any time previously.  It was noted that the Veteran had at least one major risk factor for coronary disease, specifically his 20 year history of smoking a pack of cigarettes per day.  The treatment provider's final impression was "chest pain of undetermined etiology, possibly coronary in nature."  The provider mentioned that, at that time, he did not feel that it represented significant coronary disease.  Thereafter, the Veteran underwent a left heart catheterization with coronary angiography.  The final impression was normal coronary arteries demonstrating a left dominant distribution and normal left ventricular function.  In September 1979, the Veteran returned for follow-up.  It was indicated that his chest pain was not definitively cardiac and was perhaps more likely related to his chronic peptic ulcer disease versus manifestation of his hereditary sensory neuropathy.  

Treatment records reflect that the Veteran began undergoing ongoing treatment for coronary artery disease (CAD) in the 1980s.
Records dated in December 1993 from Santa Rosa Memorial Hospital indicated the Veteran was seen for unstable angina, documented CAD and a history of hypertension.  He had a directional coronary atherectomy and angioplasty of mid-LAD stenosis.  No mention of a myocardial infarction was noted in associated records.  However, in a January 1995 letter from a private treatment provider, Dr. M.B., it was indicated the Veteran had an uncomplicated myocardial infarction in November 1993 with a successful coronary artery angioplasty.  In a December 1995 record, Dr. M. indicated the Veteran was doing well from a cardiac perspective and he worked on a regular basis doing fairly heavy manual labor with no angina.  His exercise tolerance was noted to be excellent, and overall cardiac evaluation was noted as normal.  

In July, 2002, the Veteran was evaluated by a VA physician and was found to be asymptomatic from a cardiac standpoint.  The Veteran submitted a statement from Dr. P. dated in November 2002.  Dr. P. noted the Veteran's history of coronary artery disease and that he had a percutaneous intervention in 1993.  The doctor noted a history of hyperlipidemia, chronic left bundle branch block and a history of heart murmur.  It was noted in the past the Veteran had episodes of "near syncope", although the episodes seemed to follow an episode of coughing and no rhythm abnormality or other etiology was found.  

In August 2003, Dr. P.T. wrote a letter concerning a loss of consciousness during which the Veteran drove off the road.  Dr. P.T. indicated such episode was "related to a cardiac event or to an inadvertent overdose of pain medication used to treat shingles."

The Veteran submitted a statement from Dr. R. dated in September 2003 explaining that the Veteran  had "a lifetime history of heart problems."  It was noted that at three years old, his doctor noted an irregular heart beat and he had an appendectomy.  Dr. R. explained that the Veteran had passing out spells in the Army that he attributed to his heart.  The Veteran told Dr. R. that he was seen by a doctor in Korea because of a passing out spell and he was referred to a psychiatrist and a medical doctor.  He was told that he had a heart condition and mental condition and did not belong in the Army.  Dr. R. indicated that the Veteran recently had a syncopal spell while driving that resulted in a motor vehicle accident.  A defibrillator was placed.

The Veteran submitted another statement from Dr. R. dated in August 2005 in support of his claim.  Dr. R. indicated the Veteran had been seen by a rheumatologist, Dr. N.B., and told that "his pain from his frostbite will raise his blood pressure."  Dr. R. concluded that on this basis, frostbite could be considered a contributory factor to hypertension and the subsequent development of heart disease.

In the March 2008 rating decision, service connection was denied because there was no evidence showing that heart disease was incurred in, or caused by, military service or that heart disease developed to a compensable degree within the one year presumptive period following discharge from service. 

In a February 2009 statement, Dr. R. indicated the Veteran's weight while in Korea "ballooned" from 165 to 240 pounds.  He indicated the Veteran attributed this weight gain to the food he was served in service.  Dr. R. stated that probably stress, freezing temperatures, and lack of activity was also a factor.  Dr. R. stated that obesity, in particular, a weight gain of 50 pounds greater than ideal body weight is a risk factor for coronary artery disease.  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran has not yet been afforded a VA examination to determine whether it is at least as likely as not that a heart condition other than left bundle branch block is secondary to his service connected residuals of frostbite.  When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking a medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a remand is necessary.


D.  Hypertension

In a private treatment record dated in October 1976, the Veteran was noted to have borderline hypertension.  It was noted that on initial examination, the Veteran's blood pressure was 150/110, but on subsequent examination, his blood pressure was down to 120/80, and on exercise testing it "rose only as expected in a physiological sense."  The treatment provider indicated he did not think the Veteran had a significant problem as far as hypertension at that time.  

Treatment records show treatment for hypertension at VA in the 1980s.  However, in a Compensation & Pension report dated in May 1995, the Veteran related he had been under treatment for hypertension since 1972.   

In a December 1995 letter, Dr. R.M. noted hypertension that was controlled with medication.  The Veteran indicated his blood pressure had been well controlled but tended to go up with increasing pain which he was experiencing in his neck, hands and feet.

In an August 2005 statement, Dr. R. indicated the Veteran had been seen by a rheumatologist, Dr. N.B., and told that "his pain from his frostbite will raise his blood pressure."  Dr. R. concluded that on this basis, frostbite could be considered a contributory factor to hypertension and the subsequent development of heart disease.

In the March 2008 rating decision, service connection was denied because there was no evidence showing that hypertension was incurred in, or caused by, military service or that it developed to a compensable degree within the one year presumptive period following discharge from service. No consideration has yet been given to whether hypertension is secondary to the Veteran's service-connected residuals of frostbite pursuant to 38 C.F.R. § 3.310(a).  

The Board finds the question of whether service connection is warranted for hypertension to be inextricably intertwined with whether service-connection is warranted for a heart condition and that the duty to assist requires the case be remanded for an examination to consider secondary service connection.  Because the Board is remanding the claim for a heart condition for a new examination to consider whether the Veteran's heart disease, other than left branch bundle block, is directly related to service or to a service-connected disability, the Board will also ask that the VA examiner address the etiology of the Veteran's hypertension.

E.  Arthritis

The Veteran has claimed service connection for rheumatoid arthritis, to include as secondary to service-connected residuals, frostbite.

In a statement dated in February 1997, Dr. R. indicated the Veteran suffered from arthritis in his ankles and knees. The doctor indicated that the "acute frostbite injury has been known to cause long-term and delayed sequelae particularly neuropathy as well as arthritis in the affected areas."  In addition, Dr. R. stated that persistent loss of sensation would cause "so-called neuropathic arthropathy, a severe form of osteoarthritis."  He cited to references regarding "Late neuropathic sequelae of cold injury" and "Frostbite Arthritis."

In a treatment record dated in July 2010, Dr. R. indicated the Veteran did not have inflammatory arthritis, but did have arthritis and tendonitis about his first MCP joints and his wrists.

In an August 2013 statement, Dr. B. indicated the Veteran had longstanding neuropathic symptoms related to his frostbite during the Korean war.  The doctor indicated the Veteran also had osteoarthritis.  He opined that the current acute symptoms in the left wrist were likely to be pseudo gout due to CPPD disease. He indicated that gout was possible, "but less likely as the patient has never had typical podagra."

The Veteran underwent a VA examination in October 2013.  The Veteran stated that he has degenerative joint disease, and related that he had symptoms while in Korea in 1953, describing generalized joints pains, especially in the wrists and knees.  A radiograph of the right hand showed osteoarthritic changes of the first and second digits.  A radiograph of the left hand revealed "scattered osteoarthritis changes of digits relatively worst and advanced at the first carpometacarpal joint".  In addition, the radiograph showed a 3 millimeter foreign body in the proximal first finger.  The examiner declined to diagnosed rheumatoid arthritis.  It was noted that the Veteran did not currently have and had never been diagnosed with inflammatory, autoimmune, crystalline or infectious arthritis or dysbaric osteonecrosis.  The examiner clarified that the records reflected a diagnosis of degenerative arthritis without any evidence of inflammatory arthropathies or chondrocalcinosis on x-rays.  Laboratory testing in November 2013 showed the Veteran's rheumatoid factor was within normal limits.

In an August 2015 statement, the Veteran's representative asserted that the October 2013 examination report was inadequate.  She alleged that the examiner failed to consider the Veteran's medical history, including his private treatment records, and failed to provide an adequate rationale for his opinion which focused on the lack of a diagnosis of rheumatoid arthritis.  In addition, she pointed out that the examination request instructions asked that if the Veteran did not have a diagnosis of rheumatoid arthritis, then the examiner should identify the etiology of the Veteran's current arthritis of the arms and hands and provide an opinion as to whether that arthritis was at least as likely as not a residual of his service-connected frostbite injury to the arms and hands.  The examiner did not provide such an opinion.

The Board finds it appropriate to remand for a VA examination as requested by the Veteran's representative.

F.  Lung Condition

In August 2012, the Veteran filed a statement seeking service connection for asbestos infection of his left and right lungs.  He indicated such infection was discovered by way of a CT scan conducted at the VA Medical Center in San Francisco and he believed the condition was a result of exposure to asbestos while serving in and around U.S. Army tanks and on board U.S. Navy transport ships in the ship's boiler room area.
In the September 2013 rating decision, the RO considered that VA treatment records reflected the Veteran was diagnosed with emphysema in August 2012.  The diagnosis was noted to be associated with smoking and asbestos based on the Veteran's history as told to the physician.  However, in December 2012, the VA treatment provider clarified that the Veteran did not have emphysema, but had resolved pulmonary nodules that were more likely related to a previous infection and less likely related to any exposure to asbestos.  Based on this, and the lack of evidence demonstrating exposure to asbestos while on active duty, the RO denied the claim.

In his notice of disagreement dated in October 2013, the Veteran explained that he was a 1660 Track Vehicle Mechanic during service.  He indicated that on his way home from Korea, he traveled via Breckenridge and was assigned to work in the boiler room repairing and painting the pipes which contained asbestos.  In addition, he indicated that when he was being seen for his impending heart surgery in 2009, it was discovered that he had "growths and spots" on his left and right lungs which caused him to be short-winded and limited his "walking and mobility."  

In an April 2014 SOC, the RO continued its denial of the claim because VA treatment records failed to show treatment for or diagnosis of a current asbestos related lung disability.

Due, in part, to the fact that the Veteran's STRs are unavailable, the Board finds it appropriate to remand the claim for further development as to whether the Veteran was exposed to asbestos during service as he alleges and whether he currently has a diagnosis of an asbestos-related lung condition. 
 
It does not appear the Veteran's personnel records have been sought.  These should be obtained on remand so the RO can make a formal determination regarding asbestos exposure during service.  Thereafter, schedule the Veteran for a VA examination to allow an examiner to review the record and determine whether a currently diagnosed lung condition is at least as likely as not related to military service, to include in-service asbestos exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request authorization from the Veteran to seek records from the "Kelly Clinic" dated in 1968.  The RO should note these may be private records, potentially from Santa Rosa Memorial Hospital or Ukiah General Hospital, rather than VA records.  The Kelly Memorial Cardiopulmonary Institute of Santa Rosa Memorial Hospital appears from an internet search to have been in operation from 1961 to 1973.  

In this regard, as noted above in the body of the remand, records from the Paul B. Kelly Cardiopulmonary Institute are in the VBMS file under the receipt date of 07/11/1980, and the document type is "Medical Treatment Record-Non-Government Facility".  Under this tab, there are also handwritten medical notes dated from January 12, 1966, to April 14, 1978.  Included are notes from 1968, although it is not clear whether these notes are from the Kelly Cardiopulmonary Institute.  However, the handwritten notes continue through 1978 and 1979 up until the time of an August 27, 1979, Operation Record from Santa Rosa Memorial Hospital regarding a Left Heart Catherization with Coronary Angiography.  A Catherization Data Sheet from the Paul B. Kelly Cardiopulmonary Institute is dated the following day, August 28, 1979.  Although the Board points out that these notes are in the file, a request for any additional records must still be made on remand in order to comply with the Court order.  All attempts to obtain these records should be recorded in the claims file.

2.  Request authorization from the Veteran to seek any private chiropractic records prior to 1995 and any physical therapy records related to treatment of his back condition.  All attempts to obtain these records should be recorded in the claims file.

3.  Request the Veteran's complete Official Military Personnel File (OMPF) from all appropriate military records repositories, including the National Personnel Records Center (NPRC). These efforts should continue until either the records are received or notification is provided that further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2) . All records/responses received must be associated with the claims folder and the Veteran appropriately notified if unable to obtain identified records. 38 C.F.R. § 3.159(e)(1) .

4.  Thereafter, if records are obtained, determine whether such records demonstrate evidence of asbestos exposure during service and develop whether there was pre-service and/or post-service occupational or other asbestos exposure.  All development should be evident in the claims file.

5.  Once the development above has been completed, if, and only if, additional records regarding the Veteran's back condition are retrieved, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any currently diagnosed back condition.

Any necessary testing or imaging necessary to provide proper diagnosis of any spinal disabilities should be undertaken.

Prior to rendering an opinion, the examiner is requested to review all pertinent records, to include the Veteran's lay statements and treatment records regarding the progression of his back condition.

After review of all evidence, the examiner should render an opinion as to the likelihood that the Veteran's current back condition was at least as likely as not incurred in or caused by an incident in service as opposed to being more likely caused by some other factor or factors.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  
The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Once the above development has been completed, schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's (a) hypertension and (b) any heart condition, other than left branch bundle block.

Any testing deemed necessary to provide accurate diagnoses of current disabilities must be administered.

After examination and a review of the claims file, to include the Veteran's statements and statements from his representative and private doctors, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current disabilities were incurred in or aggravated by his military service, to include as secondary to any service-connected disability to include residuals of frostbite. 
 
If any service-connected disabilities contributed to or accelerated the Veteran's current disabilities, the examiner must state to what extent the disability did so. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in each reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

7.  Once the above development has been completed, schedule the Veteran for a VA examination to determine whether the Veteran has any type of arthritis that is at least as likely as not secondary to his service-connected residuals, frostbite.

Any necessary testing or imaging necessary to provide proper diagnosis should be undertaken.

After examination and a review of the claims file, to include the Veteran's statements and statements from his representative and private doctors, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has arthritis that was caused or aggravated by service-connected residuals, frostbite.  To the extent possible, the examiner should specifically identify the joints in which such arthritis exists. 
 
If any service-connected disabilities contributed to or accelerated arthritis in any part of the Veteran's body, the examiner must state to what extent the disability did so and in which part of the body.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in each reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

8.  Once the above development has been completed, to include a determination as to whether the Veteran was exposed to asbestos during service, schedule the Veteran for a VA examination to determine the likely etiology of any diagnosed lung condition, to include consideration of whether such lung condition was related to asbestos exposure during service.

Any testing deemed necessary to provide accurate diagnoses of current disabilities must be administered.

After review of all evidence, the examiner should render an opinion as to the likelihood that any currently diagnosed lung condition was at least as likely as not incurred in or caused by an incident in service, to include asbestos exposure, as opposed to being more likely caused by some other factor or factors.
 
Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

9.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


